Citation Nr: 0601872	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  05-04 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, claimed as secondary to service-connected left knee 
disability.  

2.  Entitlement to service connection for a low back 
disorder, claimed as secondary to service-connected low back 
disability.  




REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1975.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision by the RO.  

In August 2005, the veteran had a videoconference hearing 
with the undersigned Veterans Law Judge.  

The issue of service connection for low back disorder is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  



FINDING OF FACT

The veteran is not shown to have current right knee 
disability that was caused or aggravated by his service-
connected left knee condition.  





CONCLUSION OF LAW

The veteran is not shown to have a right knee disability that 
is caused or aggravated by his service connected left knee 
disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim of 
service connection for right knee disorder.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

In a July 2002 letter, the RO informed the veteran that 
service connection could be established for a disability that 
was caused by a service-connected condition.  The RO noted 
that there had to be current evidence of the claimed 
disability, as well as evidence of a relationship between the 
claimed disability and the service-connected condition.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence that was 
necessary to substantiate the veteran's claim; (2) the 
information and evidence that VA would seek to provide; (3) 
the information and evidence that the veteran needed to 
provide; and (4) the need to furnish VA any other information 
or evidence in the veteran's possession that pertained to his 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

However, the RO noted that it was ultimately the veteran's 
responsibility to give it enough information so that it could 
request the records from the person or agency who had them.  
The RO further noted that it was the veteran's responsibility 
to support his claim with appropriate evidence.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

The Statement of the Case (SOC), issued in January 2005, also 
notified the veteran and his representative of the evidence 
needed to establish the benefits sought.  The SOC set forth 
the relevant text of 38 C.F.R. § 3.159 and notified the 
veteran and his representative of the evidence that had been 
obtained in support of the veteran's appeal.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claim of entitlement to service 
connection for right knee disorder.  

It appears that all relevant evidence identified by the 
veteran has been obtained and associated with the claims 
folder.  In this regard, he has not identified any 
outstanding evidence (that has not been sought by VA), which 
could be used to support his claim.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect the issue of 
service connection for right knee disability.  As such, there 
is no prejudice to the veteran due to a failure to assist him 
with that claim.  See Mayfield v. Nicholson, No. 02-1077 
(Fed. Cir. April 14, 2005) (discussing prejudicial error).  

Since further action is unnecessary in order to meet the VA's 
statutory duty to assist the veteran in the development of 
issue involving right knee disability, the Board will proceed 
to the merits of the appeal.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  


II.  The Facts and Analysis

The veteran asserts that his right knee disorder is the 
result of an altered gait caused by his service-connected 
left knee disability (See the transcript of the veteran's 
August 2005 hearing).  The Board will limit its decision 
accordingly.  

VA regulations permit service connection when the evidence 
shows that a particular disability is proximately due to or 
the result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  

In this regard, the United States Court of Appeals for 
Veterans Claims (Court) has stated that when a service-
connected disorder causes an increase in disability to a non-
service-connected condition, such an increase is to be 
treated as if service connected.  In such cases, the veteran 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

In this case, service connection is in effect for left knee 
disability diagnosed as chondromalacia of the left patella, 
status post surgery for a lateral meniscal tear, and rated as 
20 percent disabling.  

A review of the evidence discloses that the first complaints 
of the veteran's right knee disability were recorded during a 
VA orthopedic examination in January 1998.  

Although the veteran reported a history of knee swelling 
every two or three years since 1985, there was no evidence of 
record to support that history.  Moreover, following the 
examination, the examiner did not diagnose right knee 
disability.  

In several statements, dated from September 2002 through July 
2005, K. L. S., L.M.T., and K. N., L.M.T. note that they are 
treating the veteran, in part, for knee pain.  They 
recognized that the veteran had gait and postural problems; 
however, neither opined as to an etiological relationship 
between the service-connected left knee disability and the 
onset of the claimed right knee problems.  Indeed, neither 
health care provider identified any specific complaints or 
clinical findings with respect to the right knee.  

The only competent evidence of record which addresses the 
question of secondary service connection for right knee 
disability is the report of an orthopedic examination, 
performed by the VA in July 2005.  

Although the examiner noted the veteran's reports of a 
relationship between the service-connected left knee 
disability and the onset of the right knee condition, he was 
found no objective evidence to substantiate those reports.  

The veteran reported having had the gradual onset of right 
knee problems and pain over approximately 15 years and felt 
that this was related because of the need to favor his left 
knee and shift his weight to the right knee.  He complained 
of having right knee pain and stiffness that was fairly 
constant and chronic.  The assessment included that of right 
knee strain.  

However, the examiner noted that there was no evidence of 
abnormal weight bearing.  Rather, the veteran demonstrated 
normal gait and shoe wear, and the measurements of the 
veteran's musculature and leg length were also normal/equal.  
The examiner noted that X-ray studies were negative.  The 
examiner identified no abnormal clinical findings on 
examination of the veteran's right knee.  

The examiner rejected the "subjective evidence" based 
solely on the veteran's assertions of favoring his service-
connected left knee as not supported by "objective 
evidence" and concluded that any right knee condition was 
not related to his service-connected left knee disability.  

In light of the foregoing, the preponderance of the evidence 
is against the veteran's claim.  As a layman, however, he is 
only qualified to report on matters that are capable of lay 
observation.  He is not qualified to render opinions that 
require medical expertise, such as the diagnosis or cause of 
a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Therefore, his opinion, without more, cannot be considered 
competent evidence for establishing secondary service 
connection for right knee disorder.  

Absent competent evidence that the veteran's right knee 
disability has been caused or aggravated by his service-
connected left knee disability, a grant of secondary service 
connection is not warranted.  



ORDER

Service connection for right knee disorder, claimed as 
secondary to service-connected left knee disability, is 
denied.  



REMAND

As noted hereinabove, the veteran is seeking service 
connection for a low back disorder, as a result of his 
service-connected left knee disorder.  

Statements from K. L. S., L.M.T., dated in September 2002 and 
March 2004, show that the veteran received treatment for left 
knee and low back pain.  Clinical records reflecting 
treatment by K. L. S. have not been associated with the 
claims folder.

During the July 2004 VA examination, the examiner noted that 
the veteran had sustained back injuries in 1996 or 1997 and 
1999 and that he had received workman's compensation in 
conjunction with those injuries.  The treatment reports for 
these injuries have not been obtained.  

During his videoconference hearing in August 2005, the 
veteran testified that he had also sustained a back injury in 
1993.  As above, any treatment reports concerning that injury 
have not been associated with the claims folder. 

At his videoconference hearing, the veteran submitted July 
2005 statements from R. T. O., D.C. and K. N., L.M.T.  They 
suggested a relationship between the veteran's service-
connected left knee disability and the onset of the veteran's 
low back pain.  Clinical records from Dr. O. and K. N. have 
not been associated with the claims folder.  

In light of the foregoing, this matter is REMANDED to the RO 
for the following action:  

1.  The RO should take appropriate steps 
to request copies of the veteran's 
treatment records directly from R. T. O, 
D.C; K. L. S., L.M.T.; and K. N., L.M.T.  
Also request that the veteran provide any 
such records he may have in his 
possession.  Failures to respond or 
negative replies to any request must be 
noted in writing and associated with the 
claims folder.  If the requested records 
are unavailable, notify the veteran and 
his representative in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(e).  

2.  The RO then should schedule the 
veteran for an orthopedic examination to 
determine the nature and likely etiology 
of the claimed low back disorder.  All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, been reviewed.  

In conducting the examination, the 
examiner must consider/report the 
following:

a)  Identify as specifically as 
possible the diagnosis of any low 
back disability.  

b)  Set forth the elements 
supporting each diagnosis.  

c)  Render an opinion as to whether 
it is more likely than not (i.e., 
probability greater than 
50 percent), at least as likely as 
not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent) that the veteran's low back 
disability was caused or aggravated 
by his service-connected left knee 
disability.  

The rationale for all opinions must be 
set forth in writing.

3.  Following completion of the indicated 
development, the RO should review the 
veteran's claim in light of the 
additional evidence.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless he is notified to do so.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


